Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on 3/24/2021 is entered and the objection in the Office action dated 12/24/2020 is hereby withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-5, 7-8, 10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/075322. Although the claims at issue are not identical, they are not patentably distinct from each other because each application includes an external conductor, an internal conductor, and a glass material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos (US 2011/0031698 “”) in view of Anderson (EP 1028923, “Anderson”).

Regarding claim 1, Tziviskos discloses A glass-metal feedthrough, consisting of (Fig. 1A, [0032]-[0033]; the feedthrough includes the glass material of the insulator 20 and the metal feedthrough pin and the metal housing 30 which is a glass-metal feedthrough):
a glass material having a coefficient of expansion αglass (Fig. 1A, [0033]; the insulator 20 is a glass material and inherently has a coefficient of expansion),
an external conductor having a coefficient of expansion αexternal that is greater than the coefficient of expansion αglass of the glass material, an internal conductor having a coefficient of expansion αinternal that is greater than the coefficient of expansion αglass of the glass material (Fig. 1A, [0033]; the feedthrough pin 10 is an internal conductor made of stainless steel and inherently has a coefficient of expansion, the housing 30 is made of metal and inherently has a coefficient of expansion, the metals have a higher coefficient of expansion than glass.  Examiner’s note:  see also https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html, accessed on March 26, 2021 which specifies that glass has a CTE of 59x10-7/°C, and stainless steel has a CTE which can range from 99x10-7/°C to 173x10-7/°C, depending on the specific type of stainless steel, and other common metals of which the housing 30 can be made from have a CTE greater than the CTE of glass),
the internal conductor directly contacting the glass material and consisting of one of the following materials: steel; stainless steel; nickel-free ferritic high grade stainless steel; molybdenum; tungsten; platinum; niobium titanium; or platinum and iridium (Fig. 1A, [0032]-[0033]; the feedthrough pin 10 directly contacts the insulator 20 which is glass material and the feedthrough pin consists of stainless steel).
Tziviskos does not explicitly quantify or define the respective coefficients of expansion such that a difference between the coefficient of expansion of the external conductor αexternal and the coefficient of expansion of the glass material αglass is at least 2 ppm/K in a temperature range of 20° C to a glass transformation temperature of the glass material.
Anderson discloses a difference between the coefficient of expansion of the external conductor αexternal and the coefficient of expansion of the glass material αglass is at least 2 ppm/K in a temperature range of 20° C to a glass transformation temperature of the glass material ([0013], [0028], [0029]-[003], [0033]; the outer body or eyelet 12 has a CTE from 12x10-6 to 20x10-6 per °C, which is greater than the CTE of the glass tubing 14, the difference is at least 2ppm/K to a softening point of the glass tubing).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough with Anderson’s defined CTEs in order to form a preferred glass seal in a feedthrough, as suggested by Anderson at [0031].

Regarding claim 2, Tziviskos in view of Anderson discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses the coefficient of expansion on the internal conductor αinternal is 1.1 times to 4 times the coefficient of expansion of the glass material αglass (Fig. 1A, [0032]-[0033]; the insulator 20 made from glass has a CTE of 59x10-7/°C, and the feedthrough pin 10 made from stainless steel has a CTE which can range from 99x10-7/°C to 173x10-7/°C, depending on the specific type of stainless steel --.

Claims 3-5, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos in view of Anderson as applied to claim 1 above, in view of Wang et al. (“Nickel-Free Duplex Stainless Steels”, Scripts Materials, Vol. 1, 40, No. 1, pp. 123-129, July 17, 1998, “Wang”).

Regarding claim 3, Tziviskos in view of Anderson discloses the claimed invention as applied to claim 1, above.
Tziviskos does not disclose a nickel-free, non-corrosive, chemically stable steel.
Wang discloses a nickel-free, non-corrosive, chemically stable steel (Pages 123 and 125; a ferrite-austenite nickel-free duplex stainless steel is a viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough as modified by Anderson with Wang’s nickel-free, non-corrosive, chemically stable steel in order to provide viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels, as suggested by Wang at page 123, in the Introduction section.

Regarding claim 4, Tziviskos in view of Anderson in view of Wang discloses the claimed invention as applied to claim 3, above.
Tziviskos does not disclose an austenitic high grade steel.
an austenitic high grade steel (Pages 123 and 125; a ferrite-austenite nickel-free duplex stainless steel is a viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough as modified by Anderson with Wang’s ferrite-austenite nickel-free, non-corrosive, chemically stable steel in order to provide viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels, as suggested by Wang at page 123, in the Introduction section.

Regarding claim 5, Tziviskos in view of Anderson in view of Wang discloses the claimed invention as applied to claim 3, above.
Tziviskos does not disclose a ferritic high grade stainless steel.
Wang discloses a ferritic high grade stainless steel (Pages 123 and 125; a ferrite-austenite nickel-free duplex stainless steel is a viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough as modified by Anderson with Wang’s ferrite-austenite nickel-free, non-corrosive, chemically stable steel in order to provide viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels, as suggested by Wang at page 123, in the Introduction section.

Regarding claim 8, Tziviskos discloses An element for insertion into or attachment to a human or animal body or biological living cells containing cell cultures, said element comprising ([0002]-[0003]; a hermetic feedthrough is used as an implantable medical device.  Examiner’s notes: the : 
a glass-metal feedthrough comprising (Fig. 1A, [0032]-[0033]; the feedthrough includes the glass material of the insulator 20 and the metal feedthrough pin and the metal housing 30 which is a glass-metal feedthrough): 
a glass material having a coefficient of expansion αglass (Fig. 1A, [0033]; the insulator 20 is a glass material and inherently has a coefficient of expansion); 
an external conductor having a coefficient of expansion αexternal that is greater than the coefficient of expansion of the glass material βglass (Fig. 1A, [0033]; the housing 30 is an external conductor made of metal and inherently has a coefficient of expansion, the metals have a higher coefficient of expansion than glass.  Examiner’s note:  see also https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html, accessed on March 26, 2021 which specifies that glass has a CTE of 59x10-7/°C, and stainless steel has a CTE which can range from 99x10-7/°C to 173x10-7/°C, depending on the specific type of stainless steel, and other common metals of which the housing 30 can be made from have a CTE greater than the CTE of glass),
and an internal conductor having a coefficient of expansion αinternal that is greater than the coefficient of expansion of the glass material αglass (Fig. 1A, [0033]; the feedthrough pin 10 is an internal conductor made of stainless steel and inherently has a coefficient of expansion which can range from 99x10-7/°C to 173x10-7/°C, depending on the specific type of stainless steel, which is greater than the CTE of the glass)
wherein the external conductor and the internal conductor consist of metals which are configured to come into contact with the human or animal body or the cell cultures ([0002]-[0003]; the 
the internal conductor directly contacting the glass material and consisting of one of the following materials: steel; stainless steel; nickel-free ferritic high grade stainless steel; molybdenum; tungsten; platinum; niobium titanium; or platinum and iridium (Fig. 1A, [0032]-[0033]; the feedthrough pin 10 directly contacts the insulator 20 which is glass material and the feedthrough pin consists of stainless steel).
  Tziviskos does not disclose that the feedthrough conductors do not release at least one of any nickel or chrome, and does not explicitly quantify or define the respective coefficients of expansion such that a difference between the coefficient of expansion of the external conductor αexternal and the coefficient of expansion of the glass material αglass is at least 2 ppm/K in a temperature range of 20° C to a glass transformation temperature of the glass material.
Anderson discloses a difference between the coefficient of expansion of the external conductor αexternal and the coefficient of expansion of the glass material αglass is at least 2 ppm/K in a temperature range of 20° C to a glass transformation temperature of the glass material ([0013], [0028], [0029]-[003], [0033]; the outer body or eyelet 12 has a CTE from 12x10-6 to 20x10-6 per °C, which is greater than the CTE of the glass tubing 14, the difference is at least 2ppm/K to a softening point of the glass tubing).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough with Anderson’s defined CTEs in order to form a preferred glass seal in a feedthrough, as suggested by Anderson at [0031].
 (Pages 123 and 125; a ferrite-austenite nickel-free duplex stainless steel is a viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough as modified by Anderson with Wang’s nickel-free, non-corrosive, chemically stable steel in order to provide viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels, as suggested by Wang at page 123, in the Introduction section.

Regarding claim 10, Tziviskos in view of Anderson in view of Wang discloses the claimed invention as applied to claim 8, above.
Tziviskos discloses the metal of the external conductor and the metal of the internal conductor are configured to come into contact with the human or animal body or with biological cells of the cell culture in their operational use ([0002]-[0003]; the metal of the feedthrough pin 10 and housing 30 is used as an implantable medical device and are configured to come into contact with the human or animal body or with biological cells of the cell culture in their operational use).
Tziviskos does not disclose the conductors consist of at least one of nickel-free steel or chrome-free steel at least in surface areas.
Wang discloses a nickel-free, non-corrosive, chemically stable steel (Pages 123 and 125; a ferrite-austenite nickel-free duplex stainless steel is a viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough as modified by Anderson and Wang, with Wang’s nickel-free, non-corrosive, chemically stable steel in order to provide viable option in 

Regarding claim 12, Tziviskos in view of Anderson in view of Wang discloses the claimed invention as applied to claim 8, above.
Tziviskos does not disclose the metal for the external conductor, at least in surface areas which are configured to come into contact with the human or animal body or with biological cells of the cell culture in their operational use, is selected from the group consisting of: austenitic high grade stainless steels; AISI 3xxx; AISI 316 L; ferritic high grade stainless steels; AISI 4xxx; AISI 430; AISI 630; and combinations thereof.
Wang discloses the metal for the external conductor, at least in surface areas which are configured to come into contact with the human or animal body or with biological cells of the cell culture in their operational use, is selected from the group consisting of: austenitic high grade stainless steels; AISI 3xxx; AISI 316 L; ferritic high grade stainless steels; AISI 4xxx; AISI 430; AISI 630; and combinations thereof (Pages 123 and 125; a ferrite-austenite nickel-free duplex stainless steel is a viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels.
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Anderson’s feedthrough, as modified by Anderson and Wang, with Wang’s ferrite-austenite nickel-free, non-corrosive, chemically stable steel in order to provide viable option in regard to cost and corrosion resistance in comparison with some commercial stainless steels, as suggested by Wang at page 123, in the Introduction section.


7 is rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos in view of Anderson as applied to claim 1 above, in view of Hausch et al. (US 2018/0050211, “Hausch”).

Regarding claim 7, Tziviskos in view of Anderson discloses the claimed invention as applied to claim 1, above.
Tziviskos discloses The glass-metal feedthrough of claim 1, wherein the coefficient of expansion of the internal conductor αinternal and the coefficient of expansion of the external conductor αexternal are selected so that a joint pressure on the internal conductor is generated (Fig. 1A, [0032]-[0033], [0039]; the feedthrough pin 10 and the housing 30 are selected, each inherently have a coefficient of expansion, the insulator is compressed which produces a joint pressure on the feedthrough pin which hermetically seals the feedthrough pin).
Tziviskos does not quantify the specific amount of pressure for the compression seal which is formed by the glass having a lower CTE than the CTE of the conductor.  Therefore, Tziviskos does not disclose a compression seal of at least 30 MPa.
Hausch discloses a feedthrough which generates a joint pressure of at least 30 MPa (Fig. 5, [0089], [0123], [0181]; connecting pin is a first element 103 which is subjected to a mechanical pressure of 15 to 35 MPa).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Tziviskos’ feedthrough, as modified by Anderson, with Hausch’s feedthrough in order to provide a hermetically sealed feedthrough that is suitable for use in the electrical connection sockets for an implantable medical device, as suggested by Hausch at [0003].



Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection in the prior Office action for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847